ROBERTS, J.
This is an appeal from judgment for defendant in a forcible entry and detainer action instituted by plaintiff. The only issue on appeal is whether the trial court was correct in refusing to permit plaintiff to be represented by an attorney on the basis of ORS 105.137.
ORS 105.137 provides:
"In the case of a dwelling unit to which ORS 91.700 to 91.895 apply:
"(1) An attorney at law shall be entitled to appear on behalf of any party only if the defendant appears in court to contest the action; and
"(2) The plaintiff or his agent may obtain a continuance of the action for as long as the plaintiff or his agent deems necessary to obtain the services of an attorney at law.”
The trial court interpreted this statute to permit representation by attorney of a landlord only if the tenant is represented by an attorney. This was an error. The statute allows representation by an attorney of any party if defendant "appears in court to contest the action.” In this case, defendant appeared in court but was not represented by an attorney. This is sufficient to satisfy the requirements of ORS 105.137(1) and plaintiff’s counsel should have been permitted to represent him.
Reversed and remanded.